Case: 12-1285    Document: 40     Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tateg QCourt of §ppeaIg
       for tbe jfeberaI QCtrcutt

                BARON SERVICES, INC.,
                   Plaintiff-Appellant,
                           v.
      MEDIA WEATHER INNOVATIONS LLC,
              Defendant-Appellee.


                    2012-1285, -1443


   Appeal from the United States District Court for the
Northern District of Alabama in case no. 11-CV-1606,
Judge Inge P. Johnson.


                     ON MOTION


                       ORDER
    Media Weather Innovations moves for leave to file a
supplemental appendix. Baron Services, Inc. responds
but does not oppose the motion.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1285   Document: 40     Page: 2   Filed: 10/04/2012




BARON SERVICES, INC. v. MEDIA WEATHER INNOVATIONS LLC   2

   The motion is granted. Copies of the supplemental
appendix shall be transmitted to the merits panel along
with the joint appendix.

                                  FOR THE COURT

                                  lsi Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s25